Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TIAA-CREF INSTITUTIONAL MUTUAL FUNDS SUPPLEMENT NO. 4 dated September 5, 2008 to the February 1, 2008 Statement of Additional Information (SAI) CHANGES TO CREDIT FACILITY The TIAA-CREF Institutional Mutual Funds recently renegotiated the terms of its unsecured revolving credit facility. Accordingly, the following sentence hereby replaces in its entirety the first sentence under Credit Facility on page B-3 in the SAI: The Funds participate in an unsecured revolving credit facility for temporary or emergency purposes, including, without limitation, funding of shareholder redemptions that otherwise might require the untimely disposition of securities. CHANGES TO OFFICERS Certain biographical information for Maliz Beams, Phillip Goff, Bertram Scott and Edward Van Dolsen has been updated. Accordingly, the following information hereby replaces in its entirety the biographical information for Ms. Beams and Messrs. Goff, Scott and Van Dolsen contained in the list of officers on pages B-23 through B-24 in the SAI: Name, Position(s) Term of Office Address and Held with and Length of Date of Birth Fund Time Served Principal Occupation(s) During Past 5 Years Mary (Maliz) E. Beams Executive One-year term. Executive Vice President of Client Services of TIAA and of TIAA-CREF TIAA-CREF Vice President Executive Vice Institutional Mutual Funds, CREF, TIAA-CREF Life Funds and TIAA Separate 730 Third Avenue President since Account VA-1 (collectively, the TIAA-CREF Fund Complex) (since August New York, NY 10017-3206 September 2007. 2008); Executive Vice President of Individual Client Services of TIAA and DOB: 3/29/56 the TIAA-CREF Fund Complex (2007-2008); President and Chief Execu- tive Officer, TIAA-CREF Individual & Institutional Services, LLC (Services) (since July 2007); and Senior Managing Director and Head of Wealth Management Group, TIAA (since 2004). Formerly, Partner, Spyglass In- vestments (2002-2003); Partner and Managing Director, President of Global Business Development for the Mutual Fund Group and Head of In- ternational Mutual Fund and Offshore Businesses of Zurich Scudder In- vestments; and Head of U.S. Scudder Direct Retail Business and Chief Executive Officer of Scudder Brokerage (1997-2003). Phillip G. Goff Principal Financial One-year term. Principal Financial Officer, Principal Accounting Officer and Treasurer of TIAA-CREF Officer, Principal Principal Financial Officer, the TIAA-CREF Institutional Mutual Funds and TIAA-CREF Life Funds (since 730 Third Avenue Accounting Officer Principal Accounting 2007); and Treasurer of CREF and TIAA Separate Account VA-1 (since New York, NY 10017-3206 and Treasurer Officer and Treasurer August 2008). Formerly, Chief Financial Officer, Van Kampen Funds DOB: 11/22/63 since 2007. (2005-2006); and Vice President and Chief Financial Officer, Enterprise Capital Management and the Enterprise Group of Funds (1995-2005). Bertram L. Scott Executive One-year term. Executive Vice President, Institutional Development and Sales of TIAA and TIAA-CREF Vice President Executive Vice the TIAA-CREF Fund Complex (since August 2008); Executive Vice 730 Third Avenue President since President, Strategy Implementation and Policy of TIAA and the TIAA-CREF New York, NY 10017-3206 Fund Complex (2006-2008); and Director and President of TIAA-CREF DOB: 3/26/51 Enterprises, Inc. (since 2000). Formerly, Executive Vice President, Product Management of TIAA and the TIAA-CREF Fund Complex (2000-2005); and President and Chief Executive Officer, Horizon Mercy (1996-2000). Edward D. Van Dolsen Executive One-year term. Executive Vice President, Product Development and Management of TIAA-CREF Vice President Executive Vice TIAA (since August 2008); Executive Vice President, Institutional Client 730 Third Avenue President Services (2006-2008); Director of Tuition Financing and Manager of New York, NY 10017-3206 since 2006. Services (April 2006); and President and CEO, TIAA-CREF Redwood, LLC DOB: 4/21/58 (September 2006). Formerly, Senior Vice President, Pension Products (2003-2006) and Vice President, Support Services (1998-2003) of TIAA and the TIAA-CREF Fund Complex. CHANGES TO BOARD COMMITTEES Effective July 1, 2008, members of several of the standing committees of the Board of Trustees changed. Accordingly, the following sentence hereby replaces in its entirety the next to last sentence of paragraph number (1) under Board Committees on page B-26 in the SAI: The current members of the Audit and Compliance Committee are Mr. Sloan (chair), Mr. Berkeley, Ms. Eckl and Prof. Poterba. The following sentence hereby replaces in its entirety the last sentence of paragraph number (2) under Board Committees on page B-26 in the SAI: The current members of the Investment Committee are Dr. Flood (chair), Mr. Berkley, Dr. Jacob, Ms. Macaskill, Prof. Poterba and Mr. Sloan. The following sentence hereby replaces in its entirety the last sentence of paragraph number (5) under Board Committees on page B-26 in the SAI: The current members of the Nominating and Governance Committee are Dr. Jacob (chair), Ms. Eckl, Mr. Sloan and Dr. Starks. The following sentence hereby replaces in its entirety the last sentence of paragraph number (6) under Board Committees on page B-26 in the SAI: The current members of the Operations Committee are Prof. Jackson (chair), Dr. Flood, Mr. Forrester, Dr. Jacob, Ms. Macaskill and Dr. Starks. PORTFOLIO MANAGER CHANGES The portfolio management teams of the Bond Fund, Bond Plus Fund II, Short-Term Bond Fund II, High-Yield Fund II and Inflation-Linked Bond Fund have changed. Therefore, the following information for these Funds portfolio management teams should replace the existing disclosure for the indicated Funds in its entirety within the Additional Information Regarding Portfolio Managers section on page B-35 in the SAI: Number of Other Total Assets In Accounts Accounts Managed Managed (millions) Registered Other Pooled Registered Other Pooled Dollar Range of Investment Investment Investment Investment Equity Securities Name of Portfolio Manager Companies Vehicles Companies Vehicles Owned in Fund BOND FUND BOND PLUS FUND II SHORT-TERM BOND FUND II Elizabeth (Lisa) D. Black, CFA 5  0  $ 14,534 * $ 0 * $ 0 * John M. Cerra 4 2 $ 9,791 $ 119 $ 0 HIGH-YIELD FUND II Kevin R. Lorenz, CFA 0 1 $ 388 $ 118 $ 1-$10,000 INFLATION-LINKED BOND FUND John M. Cerra 6  2  $ 18,397 * $ 121 * $ 1-$10,000 *  The information presented is as of August 13, 2008. * The information presented is as of June 30, 2008. A11671 (9/08) TIAA-CREF LIFECYCLE FUNDS (series of the TIAA-CREF Institutional Mutual Funds) SUPPLEMENT NO. 3 dated September 5, 2008 to the February 1, 2008 Statement of Additional Information (SAI) CHANGES TO CREDIT FACILITY The TIAA-CREF Lifecycle Funds recently renegotiated the terms of their unsecured revolving credit facility. Accordingly, the following sentence hereby replaces in its entirety the first sentence under Credit Facility on page B-3 in the SAI: The Underlying Funds and the Lifecycle Funds participate in an unsecured revolving credit facility for temporary or emergency purposes, including, without limitation, funding of shareholder redemptions that otherwise might require the untimely disposition of securities. CHANGES TO OFFICERS Certain biographical information for Maliz Beams, Phillip Goff, Bertram Scott and Edward Van Dolsen has been updated. Accordingly, the following information hereby replaces in its entirety the biographical information for Ms. Beams and Messrs. Goff, Scott and Van Dolsen contained in the list of officers on pages B-19 through B-20 in the SAI: Name, Address and Date of Birth Position(s) Held with Funds Term of Office and Length of Time Served Principal Occupation(s) During Past 5 Years Mary (Maliz) E. Beams
